Citation Nr: 1228601	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO. 08-36 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for the service-connected hepatitis C with hepatic fibrosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO that increased the rating for the service-connected hepatitis C with hepatic fibrosis from 10 percent to 20 percent. 


FINDING OF FACT

In June 2012, prior to the promulgation of a decision as to the claim for an evaluation in excess of 20 percent for the service-connected hepatitis C with hepatic fibrosis, the Veteran and his representative stated his intent to withdraw the appeal in writing. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal of the claim for an evaluation in excess of 20 percent for the service-connected hepatitis C with hepatic fibrosis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2011). 

In a June 2012 statement, the Veteran and his representative indicated that the Veteran wished to withdraw all of his pending appeals.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, as the Board does not have jurisdiction to review the appeal, it is dismissed. 


ORDER

The appeal of the claim for a disability evaluation in excess of 20 percent for the service-connected hepatitis C with hepatic fibrosis is dismissed. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


